My associates reverse and dismiss this cause. From their opinion this is done because the complaint and information fail to set out in haec verba a false written certificate with a seal attached, purporting to have been made by the county clerk of Karnes County. Neither the complaint nor information disclose that the swindle was perpetrated by means of any such writing or any other. So far as this record discloses, they learn that such writing had ever existed solely through a bill of exceptions by appellant to the testimony of the swindled witness, Mr. Dodson.
Heretofore all courts have held that new outside matter can not be injected into any pleading by even a "speaking demurrer," and then because thereof hold the pleading defective; much less that such new matter can be injected into the pleading by a bill of exceptions to the admission of testimony on the trial and then and thereby hold the pleading bad. Such doctrine has never been heard of before, and can not be maintained under any circumstances. Even if the admission of such testimony as disclosed by the bill herein could be held to be error at all, it would be no ground for dismissing the case, but at most would only be a ground to reverse and remand.
The cases cited in the opinion for the doctrine laid down therein that it was necessary to copy said certificate in haec verba, etc., in the information, are inapplicable, and their effect misapprehended. Said certificate was not the falsepretense itself, nor the inducement itself, but merely the means
whereby the false pretense was presented to, and the money gotten from, Mr. Dodson. Take the Dwyer case cited in the opinion as the strongest case cited. In that case the money was obtained wholly upon the "discharge certificate," and the money would not have been paid, except upon the delivery of the "discharge certificate" itself. In this instance the money was not obtained from Mr. Dodson on said false certificate nor was it delivered to, nor kept by, him. But it was simply the means of conveying
the false pretense by appellant to Mr. Dodson. The false pretense was that appellant was deaf and dumb — not that the county clerk of Karnes County had so falsely certified.
The evidence herein, without doubt, clearly shows that appellant swindled Mr. Dodson, as alleged; the jury and court below so found, and this case should not be reversed and dismissed, nor reversed and remanded either. It should be affirmed.